Order entered February 10, 1970 unanimously reversed, on the law, without costs and without disbursements, and movantsappellants’ motion to withdraw as counsel for defendant-respondent granted without prejudice to any rights which defendant' may have in the premises. Movants-appellants had been retained in this action by defendant-respondent’s insurer by assignment. The insurer was placed in liquidation by competent authority of another 'State and movants were discharged as counsel by that same authority. In these circumstances, counsel could not be compelled to continue. (See Brennan v. Claremont Biding Academy, 34 A D 2d 737.) Concur — Eager, J. P., Capozzoli, Markewich and Nunez, JJ.